Citation Nr: 0206102	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  00-03 677	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a major depressive 
disorder as secondary to service-connected residuals of a 
fracture of the right ankle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from December 1969 to November 
1971.  This appeal arises from a November 1999 rating 
decision, in which the RO denied entitlement to service 
connection for a major depressive disorder as secondary to 
service-connected residuals of a fracture of the veteran's 
right ankle.  The veteran was accorded a hearing before a 
hearing officer at the RO in January 2000, and a transcript 
of the hearing is included in the claims folder.  He was also 
accorded a hearing at the RO before the undersigned Member of 
the Board of Veterans' Appeals (Board) in January 2002, and a 
transcript of this hearing is also included in the claims 
folder.  


FINDING OF FACT

The veteran's major depressive disorder resulted from his 
service-connected residuals of a right ankle disorder.  


CONCLUSION OF LAW

The veteran's major depressive disorder is proximately due to 
his service-connected residuals of a right ankle disorder.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.310(a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran is contending, in effect, that he has a major 
depressive disorder which has been caused by his service-
connected residuals of a fracture of his right ankle, or is 
otherwise related to service.  Service connection and a 20 
percent rating are in effect for residuals of a fracture of 
the veteran's right ankle.  The veteran has also been granted 
service connection and a 20 percent rating for hypertension.  

The veteran's service medical records do not contain reports 
of any complaint, diagnosis or treatment for depression.  

Post-service, on VA medical examination in October 1972, the 
examiner noted that there were no significant abnormalities 
with regard to the veteran's nervous system, to include 
neurological, psychiatric and personality disorders.  

VA mental health clinic notes, reflecting treatment of the 
veteran in May 1997, were subsequently associated with the 
claims folder.  In the notes, the veteran gave a history of 
experiencing an initial episode of depression in basic 
training.  He added that he was drafted into the army, and he 
became depressed during training at the prospect of being 
assigned to combat duty.  Following a psychiatric 
consultation, the examiner's diagnoses were major depression 
and PTSD.  Additional VA mental health clinic notes, 
reflecting treatment of the veteran in June 1997 and July 
1997, include a diagnostic assessment of a severe major 
depressive episode.  

A VA hospital discharge summary, reflecting medical treatment 
of the veteran at the VA Medical Center in Albuquerque, New 
Mexico (VAMC Albuquerque), from August 1997 to September 
1997, was subsequently added to the claims folder.  In the 
discharge summary, the examiner noted that the veteran gave a 
history of depression, beginning when he was in the military 
and stationed in Germany.  The veteran indicated that, while 
in service, he began drinking and experiencing other problems 
after he fractured his right ankle.  He stated that he began 
having angry outbursts, and that his father's death in a 
motor vehicle accident shortly after his separation from 
service caused him to experience additional problems.  The 
veteran reported that his symptoms increased in severity 
after he was hospitalized for malignant hypertension, 
approximately 18 months prior to his VA hospitalization in 
August 1997.  The veteran discontinued drinking alcoholic 
beverages after his hospitalization for malignant 
hypertension, but he complained of having decreased energy 
and increased irritability, which alienated his family.  He 
also complained of feelings of poor self-esteem, isolation, 
and symptoms of insomnia.  The veteran had not been employed 
since his hospitalization for hypertension, and he expressed 
his belief that he was unable to return to work due to joint 
pain from chronic arthritis.  Following clinical evaluation, 
the diagnoses included major depression.  The physician noted 
that the veteran stated that some of his feelings of 
isolation and his problems retaining employment arose from 
his difficulties with pain from his ankle fracture in 
service.  The discharge summary did not include an opinion as 
to the existence of a link between the veteran's major 
depression and the residuals of a fracture of his right 
ankle.  

In a report of VA general medical examination of the veteran 
in October 1997, the examiner indicated that the veteran's 
"hospital records" were available for review in conjunction 
with the examination.  The veteran's complaints included 
depression, which was described in the examination report as 
a long-standing problem.  The veteran gave a history of ankle 
injury and depression, beginning during service.  The 
examiner did not opine as to the existence of a link between 
the veteran's depression and residuals of his right ankle 
fracture.  

The veteran was accorded a VA psychiatric examination in 
October 1997.  The VA examiner, more fully identified in the 
examination report, is referred to herein as, "Dr. G.F.", 
noted that the veteran's chief complaints were depression and 
chronic pain in his right leg.  Dr. G.F. indicated that the 
veteran's records, including the claims folder, were reviewed 
in conjunction with the examination.  The veteran stated that 
his problems with depression began in service, when he 
sustained what he described as a compound fracture of the 
right ankle during combat training.  He indicated that he was 
hospitalized in Germany for approximately three months after 
the injury, and that he underwent surgery on his ankle, to 
insert hardware; which was later surgically removed.  The 
veteran gave a history of developing an infection in the area 
of his right calf after his initial right ankle surgery.  A 
skin graft was reportedly performed, with skin being taken 
from the veteran's right thigh in order to perform the graft.  
The veteran expressed his personal belief that his depression 
began in service during his medical treatment for his right 
ankle.  He stated that he gave up hope, and that he was 
assigned to mow lawns and perform odd jobs.  He added that 
the army then had no use for him as a regular soldier.  The 
veteran indicated that he first received psychiatric care at 
VAMC Albuquerque in 1996.  He explained that, at that time, 
he had not been employed in two years, and he had been 
hospitalized for malignant hypertension.  The veteran further 
indicated that he underwent VA psychiatric hospitalization in 
August 1997 and September 1997.  He continued to receive VA 
psychiatric treatment every two to four weeks.  Following 
clinical evaluation, Dr. G.F.'s diagnostic assessment 
included severe, recurrent major depressive disorder.  

In or about February 1999, a letter from the Social Security 
Administration (SSA) was added to the claims folder.  The 
letter appears to indicate that the veteran was to receive 
disability benefits from the SSA but, the decision awarding 
him disability benefits, and the medical evidence upon which 
the decision was based have not been obtained for the record.  

In June 1999, a medical note, also dated in June 1999, was 
added to the claims folder.  The note was prepared and signed 
by a psychiatrist at VAMC Albuquerque, who is more fully 
identified in the record, but who is referred to herein as, 
"Dr. L.K."  Dr. L.K. indicated that the veteran had been 
"under our care" in receiving VA medical treatment for two 
years for major depression and chronic lower extremity pain.  
Dr. L.K. stated that the veteran was completely disabled as a 
result of his depression and pain.  Dr. L.K. noted that the 
veteran's orthopedic disorder (residuals of a fracture of his 
right ankle) was service-connected, and Dr. L.K. opined that 
the veteran's depression extended back to his military 
service.  Dr. L.K. recommended that the veteran be accorded 
an evaluation for mental disorders.  

The veteran was accorded a VA psychiatric examination in 
August 1999.  The VA examiner, is more fully identified in 
the examination report, but is referred to herein as, "Dr. 
V.T."  Dr. V.T. indicated that the veteran's records, 
including the claims folder, were reviewed in conjunction 
with the examination.  In describing the veteran's history, 
Dr. V.T. noted that the veteran had not been productively 
employed in the preceding three years because of his 
difficulty in ambulation arising from his arthritic condition 
and orthopedic problems (residuals of a fracture of the right 
ankle) and his hypertension.  In a diagnostic assessment, Dr. 
V.T. described the veteran as having experienced protracted 
depression, "...[D]ating back from his army tenure in 1969 to 
1971".  Dr. V.T. opined that, "Depressive symptoms have 
been influenced by [the veteran's] physical problems, but it 
is unlikely that his right ankle condition is the cause of 
the depression."  Dr. V.T. further stated that the veteran 
had a history of alcohol abuse and dependency, as well as 
hypertensive vascular disease, which served to exacerbate and 
exaggerate his depressive symptomatology.  

In its November 1999 rating decision, the RO denied service 
connection for a major depressive disorder as secondary to 
service-connected residuals of a fracture of the veteran's 
right ankle, noting that Dr. V.T.'s medical opinion indicated 
that it was unlikely that the veteran's depression was caused 
by his service-connected right ankle disorder.  

In November 1999, a psychological report by Susan B. Cave, 
Ph.D., of Santa Fe, New Mexico, dated in October 1999, was 
associated with the claims folder.  Dr. Cave noted that the 
veteran gave a history of sustaining a compound fracture of 
his right ankle in service.  He had screws inserted into his 
ankle, which led to an infection which did not heal for a 
considerable period of time.  Additional complications 
developed, including an infection of his leg (which the 
veteran indicated had been placed into a cast), and an 
infection of a subsequent skin graft.  The veteran stated 
that, after the foregoing complications developed in the wake 
of his right ankle injury, he became seriously depressed, and 
he reported struggling with depression ever since that time.  
Following clinical evaluation, Dr. Cave's diagnostic 
impressions included major depression, chronic and severe, 
and dating from an injury while on active duty.  In the 
summary of her report, Dr. Cave opined that the veteran's 
depression appeared to be chronic and quite severe, and she 
further stated that, "The cause for his depression appears 
to be the injury that he has sustained when he was on active 
duty in the military."  

In a statement of the case, issued in December 1999, the RO 
indicated that, while Dr. Cave's psychological evaluation of 
the veteran showed that he had major depression, she did not 
state that his major depression is a result of his service-
connected right ankle disability.  

At a hearing in January 2000, before a hearing officer at the 
RO, the veteran's representative contended that Dr. V.T.'s 
medical opinion suggested that the veteran's depression may 
have stemmed from his service-connected hypertension; 
therefore providing another basis for awarding the veteran 
service connection for his major depression.  The veteran 
testified that, he and his brother were in the service at the 
same time, and that he was fearful that he would be sent to 
Vietnam, as his brother had been.  After his right ankle 
injury, he was assigned to a unit whose status was similar to 
that of a base company, where he believed his training was 
never utilized.  This caused him to become frustrated and 
resulted in depression.  

At a hearing at the RO in January 2002, before the 
undersigned Member of the Board, the veteran testified that 
he had been receiving psychiatric treatment from Dr. L.K. for 
the past three to four years, and he continued to receive VA 
psychiatric treatment.  It was indicated that the records of 
the veteran's VA psychiatric treatment had not been fully 
associated with the claims folder.  

Analysis

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligation of VA with respect to the duty to 
assist a claimant in the development of his claims.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  With respect to the claim 
at issue herein, the Board is satisfied that all evidence 
necessary for an equitable disposition of the claim has been 
obtained, and that no further assistance to the veteran is 
required by the VCAA at present.  This will be further 
explained below.  

Service connection will be awarded for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service-connected.  38 C.F.R. 
§ 3.310(a) (2001).  The United States Court of Appeals for 
Veterans Claims (Court) has interpreted this regulation to 
include the situation where a service-connected disability is 
aggravating a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

As noted above, the veteran's service medical records do not 
contain any references to a depressive disorder.  However, VA 
mental health clinic notes, dating from 1997, as well as a VA 
hospital discharge summary dated in August and September 
1997, reports of VA psychiatric examinations of the veteran 
in October 1997 and August 1999, a June 1999 medical note 
from Dr. L.K., and a report of a November 1999 psychological 
evaluation of the veteran by Dr. Cave contain diagnoses of 
major depression.  Therefore, it is undisputed that the 
veteran has a current depressive disorder.  

The Court has held that laypersons, such as the veteran, are 
not competent to provide medical opinions.  Layno v. Brown, 6 
Vet. App. 465 (1994).  Accordingly, the veteran is not 
competent to provide a medical opinion as to the etiology of 
his major depressive disorder.  

Dr. V.T. and Dr. L.K., along with Dr. Cave, have provided 
medical opinions as to the etiology of the veteran's major 
depressive disorder.  The RO's prior denial of the veteran's 
claim appears to have been based upon Dr. V.T.'s medical 
opinion that it was unlikely that the veteran's major 
depressive disorder was caused by his service-connected 
residuals of a right ankle fracture.  However, Dr. V.T.'s 
opinion also indicated that the veteran's depressive symptoms 
had been influenced by unspecified "physical problems".  
Additionally, Dr. V.T. further opined that the veteran's 
hypertensive vascular disease served to exacerbate and 
exaggerate his depressive symptomatology.  Therefore, the 
Board concludes that Dr. V.T.'s opinion cannot be fairly 
construed as completely ruling out a causal link between the 
veteran's major depressive disorder and either his service-
connected right ankle disorder, his service-connected 
hypertension, or his military service.  

By contrast, Dr. L.K. unambiguously opined that the veteran's 
depression extended back to his military service.  Although 
Dr. L.K. recommended that the veteran be accorded a mental 
disorders evaluation, and the record does not show that Dr. 
L.K. conducted such an evaluation, the record (including Dr. 
L.K.'s June 1999 VA medical note and the veteran's sworn 
testimony in January 2002) indicates that Dr. L.K. 
participated in the psychiatric treatment of the veteran for 
an extended period.  Therefore, the Board concludes that Dr. 
L.K.'s medical opinion favorable to the veteran's claim 
herein, even without a record of an accompanying mental 
disorders evaluation, is entitled to considerable probative 
weight.  

Finally, Dr. Cave's psychological evaluation of the veteran 
also comprises an unambiguous medical opinion favorable to 
the veteran's claim; which related the onset of the veteran's 
depression to his right ankle injury in service.  While Dr. 
Cave's evaluation was conducted without her having had an 
opportunity to review the veteran's claims folder, it is 
undisputed that the veteran injured his right ankle in 
service and that complications developed after the injury, 
and there is no basis to conclude that Dr. Cave's medical 
opinion would change if she were, for example, to review the 
veteran's service medical records.  

Accordingly, the Board concludes that a proper basis exists 
to grant the claim of entitlement to service connection for a 
major depressive disorder as secondary to service-connected 
residuals of a fracture of the right ankle, and the appeal 
should be granted.  Given that the appeal herein is to be 
granted, the Board concludes that additional evidentiary 
development is not required to permit an equitable 
disposition of this appeal.  


ORDER

Entitlement to secondary service connection for a major 
depressive disorder is granted.  



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

